DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M.Chen on 02/01/2022.
The application has been amended as follows: 
Claim 6: “The medicament according to claim 5, in a liquid dosage form selected from the group consisting of an injection, a solution, a suspension, an emulsion, and an aerosol.”
Claims 7-10, 13, 14 are cancelled.
New claim 16 added: ”The medicament according to claim 5, in a solid dosage form selected from the group consisting of a tablet, a capsule, a pill, a powder injection, a sustained release formulation, and various microparticle delivery systems.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art teaching or suggesting siRNA comprising instant SEQ ID NO: 5. Therefore product claims (claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 5, 6, 15 and 16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635